Opinion issued November 26, 2013




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-13-00285-CR
                           ———————————
                       HENRY R. GARCIA, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee


                  On Appeal from the 252nd District Court
                        Jefferson County, Texas1
                      Trial Court Case No. 11-12482


                         MEMORANDUM OPINION




1
     Pursuant to its docket equalization authority, the Supreme Court of Texas
     transferred the appeal to this Court. See Misc. Docket No. 12–9107 (Tex. Jun. 18,
     2012); see also TEX. GOV’T CODE ANN. § 73.001 (West 2005) (authorizing
     transfer of cases).
      Appellant, Henry R. Garcia, pleaded guilty to a second-degree felony count

of failure to register as a sex offender under Chapter 62 of the Texas Code of

Criminal Procedure. In accordance with appellant’s plea-bargain agreement with

the State, the trial court found sufficient evidence to find appellant guilty, but

deferred making any finding regarding appellant’s guilt and placed appellant on

community supervision for a period of 10 years. See TEX. CODE CRIM. PROC. ANN.

art. 42.12 § 5(a) (West Supp. 2012). A few months later, appellant was arrested

for (1) giving false identifying information to a police officer while a fugitive from

justice, (2) evading arrest, and (3) taking a weapon from a police officer with the

intent to harm the officer or another person. Based upon these new law violations,

the State filed a motion to adjudicate appellant’s guilt on the earlier failure-to-

register charge. See id. § 5(b). Appellant pleaded true to all three new violations,

and the court adjudicated him guilty. After a punishment hearing, the trial court

sentenced appellant to 20 years’ confinement. See TEX. PENAL CODE § 12.33

(West. 2011). Appellant timely filed a notice of appeal.

      Appellant’s appointed counsel on appeal has filed a motion to withdraw,

along with a brief stating that the record presents no reversible error and the appeal

is without merit and is frivolous. See Anders v. California, 386 U.S. 738, 87 S. Ct.
1396 (1967).




                                          2
      Counsel’s brief meets the Anders requirements by presenting a professional

evaluation of the record and supplying us with references to the record and legal

authority. 386 U.S. at 744, 87 S. Ct. at 1400; see also High v. State, 573 S.W.2d
807, 812 (Tex. Crim. App. 1978).        Counsel indicates that he has thoroughly

reviewed the record and he is unable to advance any grounds of error that warrant

reversal. See Anders, 386 U.S. at 744, 87 S. Ct. at 1400; Mitchell v. State, 193
S.W.3d 153, 155 (Tex. App.—Houston [1st Dist.] 2006, no pet.). Appellant has

not filed a response.

      We have independently reviewed the entire record in this appeal, and we

conclude that no reversible error exists in the record, there are no arguable grounds

for review, and the appeal is frivolous. See Anders, 386 U.S. at 744, 87 S. Ct. at

1400 (emphasizing that reviewing court—and not counsel—determines, after full

examination of proceedings, whether appeal is wholly frivolous); Garner v. State,

300 S.W.3d 763, 767 (Tex. Crim. App. 2009) (reviewing court must determine

whether arguable grounds for review exist); Bledsoe v. State, 178 S.W.3d 824,

826–27 (Tex. Crim. App. 2005) (same); Mitchell, 193 S.W.3d at 155 (reviewing

court determines whether arguable grounds exist by reviewing entire record). We

note that an appellant may challenge a holding that there are no arguable grounds

for appeal by filing a petition for discretionary review in the Texas Court of

Criminal Appeals. See Bledsoe, 178 S.W.3d at 827 & n.6.


                                         3
      We affirm the judgment of the trial court and grant counsel’s motion to

withdraw.2 Attorney David Barlow must immediately send appellant the required

notice and file a copy of the notice with the Clerk of this Court. See TEX. R. APP.

P. 6.5(c).

                                   PER CURIAM


Panel consists of Chief Justice Radack and Justices Bland and Huddle.

Do not publish. TEX. R. APP. P. 47.2(b).




2
      Appointed counsel still has a duty to inform appellant of the result of this appeal
      and that he may, on his own, pursue discretionary review in the Texas Court of
      Criminal Appeals. See Ex Parte Wilson, 956 S.W.2d 25, 27 (Tex. Crim. App.
      1997).
                                           4